DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-50 are canceled. Claims 51-61 are pending and presented for examination.
 
Election/Restrictions
Applicant elected without traverse Group II (method for reducing food effect) in the reply filed on 5/5/2021. Applicant also elected Formulation O in the reply filed on 5/5/2021. 

Priority
This application is a continuation of U.S. Patent Application No. 16/575,213, filed September 18, 2019, which is a continuation of U.S. Patent Application No. 15/709,262, filed September 19, 2017, now abandoned, which claims the benefit of U.S. Provisional Patent Application No. 62/473,232, filed March 17, 2017.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 09/10/2021 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 51-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jazz Pharmaceuticals (WO 2014/093791 A1) in view of Borgen et al. (“The Influence of Gender and Food on the Pharmacokinetics of Sodium Oxybate Oral Solution in Healthy Subjects. Journal of Clinical Pharmacology, 2003;43:59-65).

Claimed invention
A method for reducing the food effect of GHB administration in a patient having cataplexy in narcolepsy or excessive daytime sleepiness in narcolepsy comprising orally administering an effective amount a composition of a GHB dosage unit comprising 
about 5-10% Na(GHB)
about 20-25% K(GHB)
about 45-50% Ca(GHB)2
about 20-25% Mg(GHB)2

and a carrier within 4 hours after eating, wherein the composition has reduced food effect as measured about Cmax as compared to liquid solution of Na-GHB.

Prior art
Jazz Pharmaceuticals teaches Composition H comprises Na-GHB, K-GHB, Mg-(GHB)2, and Ca-(GHB)2 salts in a wt/wt% ratio of about 8% : 23% : 21% : 48%, respectively, at a total concentration of about 500 mg/mL. See 0203; Claim 14. This composition has the same ratios of salts as instant Formulation O. No preservatives are added and the compositions is resistant to microbial growth. See 0203. The composition is an example composition useful for treating patients with cataplexy and narcolepsy. See Claim 37. Pharmaceutical compositions can comprise oral digestible oral edible forms and may be incorporated directly with food. See 0131, 0137. It is desireable that formulations provide good solubility, stability and purity in order to provide safe, effective and consistent doses to patients, and also display acceptable pharmacodynamic and pharmacokinetic properties. See 007.

Jazz Pharmaceuticals does not expressly teach 1) administration of the composition within 4 hours of eating or 2) measure food effect (Cmax, AUC, etc.).

Borgen provides a food studied of Na-GHB salt to analyze the food effect on the GHB salt. Subjects were administered oral Na-GHB medication 30 minutes after a high fat meal. See p. 60, right column under ‘Food Study’. The pharmacokinetics, i.e., AUC, Cmax, etc., were analyzed with regard to fed vs. fasted states. See Table III. Since the bioavailability was lower when oxybate was ingested immediately after a meal, there were fewer adverse events compared to the ingestion of oxybate in a fasted state. See p. 64, right column.

One of ordinary skill in the art would have because both Jazz Pharmaceuticals and Borgen concern oral GHB salt formulations. Specifically, Jazz Pharmaceuticals disclosed GHB compositions containing different salt formulations including Na-GHB, K-GHB, Mg-GHB and Ca-GHB and disclose that the compositions provide effective and consistent doses and display acceptable pharmacokinetic and pharmacodynamic properties while Borgen teaches how a study is conducted to analyze the effects of food on the bioavailability, pharmacokinetic and pharmacodynamic properties (i.e., Cmax, AUC, etc.) by administering the GHB composition about 30 minutes after eating a meal. One of ordinary skill in the art would have found it prima facie obvious to administer the GHB salt composition of Jazz Pharmaceuticals to a patient with narcolepsy about 30 minutes after eating as described by Borgen to study the food effect on the Jazz Pharmaceuticals composition in the patient. Given that both references seek to provide effective and consistent doses of GHB to patients as well as provide acceptable pharmacodynamic and pharmacokinetic properties, the skilled artisan would look to discover the food effect on the availability GHB salt composition, such as those of Jazz Pharmaceuticals and adjust the time between eating and drug administration to optimize the pharmacokinetic/pharmacodynamic profile of the drug. 
Regarding the Cmax limitations in Claims 51 and 55-60 and the AUC in Claims 53 and 54, the composition H of Jazz Pharmaceuticals is substantially the same compositions as instant Formulation O, which is shown to possess these features. Thus, Jazz Pharmaceuticals would also possess the same features when it is administered as currently claimed. Claim 61 is drawn to specific amounts of GHB salts that are all met by Composition H of Jazz Pharmaceuticals, which comprises Na-GHB, K-GHB, Mg-(GHB)2, and Ca-(GHB)2 salts in a wt/wt% ratio of about 8% : 23% : 21% : 48%.
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill at the time the invention was made. 

Response to arguments
Applicant argues that a POSITA would not be motivated by the cited references to arrive at the claimed invention containing all the recited elements. Applicant states that the claim requires the administration of the claimed mixed salt GHB composition within 4 hours after eating to reduce food effect due to GHB administration. Applicant argues that Borgen teaches away from administering a GHB-containing composition shortly after eating since Borgen 1) recognizes a substantial food effect of Na-GHB and 2) recommends administering the GHB-containing composition hours after eating to avoid this food effect. Applicant’s arguments are not persuasive because Borgen teaches that since bioavailability was lower when GHB was ingested immediately after a meal, there were fewer adverse events compared to the ingestion of oxybate in a fasted state. See p. 64, right column. This suggests to one of ordinary skill in the art to administer GHB shortly after a meal. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Here, the prior art suggests administration of the same composition to the same subjects (for cataplexy) for the same time (shortly after a meal to minimize adverse effects). The reduction of food effect would be an intrinsic outcome of the administration of the composition being administered to the subjects at the time claimed. Furthermore, given that both references seek to provide effective and consistent doses of GHB to patients as well as provide acceptable pharmacodynamic and pharmacokinetic properties, the skilled artisan would look to discover the food effect on the availability GHB salt composition, such as those of Jazz Pharmaceuticals and adjust the time between eating and drug administration to optimize the pharmacokinetic/pharmacodynamic profile of the drug. 
Applicant points to a newly submitted reference and argues that the XYREM® (i.e., GHB-containing product) was labeled for administering 2 hours after eating. However, the XYREM® commercial product comprises only the sodium salt of GHB whereas the prior art teaches a combination of 4 different (Na, K, Ca, and Mg) GHB salts that were formulated in order to provide acceptable pharmacodynamic and pharmacokinetic properties. And Borgen teaches the administration of the sodium salt of GHB within 30 minutes after a meal. 
For these reasons, the rejection is deemed to still be proper and is, therefore, maintained. 

Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRIS E SIMMONS/Examiner, Art Unit 1629    

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629